DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KENNETH ALTSHULER on 10 March 2021.

The application has been amended as follows: 
1. (Currently Amended) An eye surgery method comprising:
providing a phacoemulsification device comprising a hollow aspiration needle possessing an aspiration port at a distal end of the aspiration needle; 
a sleeve hub defining a hub outer surface; 
an irrigation sleeve that surrounds the aspiration needle except 
an irrigation flow channel passing through the sleeve hub and between the aspiration needle and the sleeve inner surface;
a contiguous outer surface defined by the hub outer surface and the sleeve outer surface joined contiguously, the contiguous outer surface directly interfacing an outside environment;
an irrigation port extending from the sleeve inside surface through the sleeve outer surface;

inserting the tip region and a portion of the irrigation sleeve 
aspirating ocular material from inside of the eye through the aspiration port at an aspiration flow rate;
discharging the irrigation fluid through the irrigation port into the eye at an irrigation port flow rate, wherein the irrigation port flow rate essentially equals the aspiration flow rate; directing the irrigation fluid through the irrigation aperture towards the outside of the eye at an aperture irrigation flow rate, the irrigation aperture does not come into contact with the eye.

11-15. (Canceled)

18. (Currently Amended) The method of claim [[15]] 1 further controlling the irrigation fluid through the at least one irrigation aperture either manually or automatically.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments correct minor informalities with Claim 1 and cancel Claim 15. The prior art fails to disclose, suggest, or otherwise render obvious a method of phacoemulsification treatment wherein the device is provided with an irrigation sleeve/hub structure positioned about the phacoemulsification needle to define a irrigation flow channel therebetween, the sleeve/hub combination having a contiguously extending outer surface defined from a proximal hub portion to a distal sleeve portion, wherein the distal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/10/2021